Citation Nr: 0946171	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  07-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for gunshot wound 
residuals, left leg. 

2.	Entitlement to an initial rating in excess of 50 percent 
for major depressive disorder.

3.	Entitlement to an initial rating in excess of 10 percent 
for chronic headaches, status post left occipital epidural 
hemotoma/traumatic brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2004 to June 
2006.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

A review of the record seems to indicate that the Veteran is 
claiming that he has seizures related to his service.  This 
is referred to the RO for appropriate action.

The issues of entitlement to service connection for gunshot 
wound residuals, left leg and entitlement to an initial 
rating in excess of 10 percent for chronic headaches, status 
post left occipital epidural hemotoma/traumatic brain injury 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected major depressive disorder has 
been essentially productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for major depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.14, 4.126,  4.130, Diagnostic Code (DC) 
9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The veteran's claim decided herein arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for these claims.

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
This duty includes assisting with the procurement of relevant 
records, including pertinent treatment records, and providing 
an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the Veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.  


Initial Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2009).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

The Veteran's disability has been rated under DCs 9434 (for 
major depressive disorder).  The Veteran was granted service 
connection for major depressive disorder by the currently 
appealed October 2006 RO decision.  Among other things, 
service medical records indicate that he was hospitalized in 
February 2006 after he attempted suicide and was diagnosed 
with an adjustment disorder and depressed mood.  A 50 percent 
disability evaluation, effective date June 13, 2006, the day 
after the Veteran left service, was issued based on 
contemporaneous evidence of record.  In February 2007, the 
Veteran claimed his major depressive disorder became worse.  
He claims that a higher evaluation is warranted.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 50 percent disability 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DCs 9412, 9434.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  38 C.F.R. § 
4.130 (incorporating by reference the VA's adoption of the 
DSM-IV, for rating purposes).  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school.)  A 
GAF score of 21 to 30 indicates that bbehavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communications or judgment or inability 
to function in all areas

VA treatment records dated from July 2006 to March 2008 
reflect that the Veteran was treated for depression.  In July 
2006, the Veteran was admitted into the hospital for 
psychiatric treatment.  The record notes his history of 
alcohol and narcotics abuse.  The Veteran's GAF score was 61 
to 70; earlier that month a GAF score of 31-40 was indicated.  
In August 2006, the Veteran was described as "[a]lert 
oriented without homicidal or suicidal ideation.  Neatly 
dressed... with good eye contact.  Insight judgment fair.  
Speech coherent relevant.  Sensorium clear.  Denied voices or 
[hallucinations]... [m]ood mildly depressed."  

In December 2006, the Veteran's GAF score was 55 and 65.  
There was no suicidal or homicidal ideation, he was dressed 
appropriately, his speech was coherent and relevant, and he 
denied psychotic symptoms of hallucinations or delusions.  He 
was tense and irritable and expressed experiencing panic 
attacks and that he needed medication for his pain.  See VA 
treatment records, dated from July to December 2006. 

In February 2007, the Veteran was admitted to the VA 
emergency room for substance abuse.  The Veteran was 
hyperactive, agitated, combative, and restless.  His mood was 
irritable and angry.  The Veteran's thought process was 
disorganized.  His judgment and impulse control was poor but 
was alert and oriented to time, place, person and purpose.  
GAF score at admission was 30.  

On VA examination in April 2007, the examiner noted that the 
Veteran's current psychiatric symptoms included pain, 
confusion, memory loss, and concentration problems.  He was 
dressed appropriately, with normal psychomotor activity, 
speech and cooperative attitude towards the VA examiner.  The 
Veteran's attention was intact, and oriented to person, time 
and place.  Regarding judgment, it was noted that the Veteran 
understood the outcome of his behavior.  The Veteran did not 
exhibit inappropriate or obsessive/ritualistic behavior, 
hallucinations and no homicidal ideation.  The Veteran 
confirmed fleeting suicidal thoughts and panic attacks a few 
times a week.  A diagnosis of major depression was given, and 
the Veteran's GAF score was 48.  See VA examination record, 
dated April 2007.      

In June 2007, the Veteran was admitted to the VA psychiatry 
service for evaluation and treatment.  The Veteran was 
combative and admitted suicidal ideation but stated he had no 
plans.  A GAF score of 32 was indicated.  The record reveals 
the Veteran requested pain medication for pain from residuals 
of a gunshot wound sustained in Iraq.  In July 2007, he 
denied suicidal and homicidal ideation or auditory and visual 
hallucination.  He stated he will start attending alcohol 
treatment programs once discharged. 

VA treatment records from November 2007 to April 2008 reveals 
the Veteran was continuing to struggle with alcohol and was 
taking pain medication.  A January 2008 VA treatment records 
reports an incident of the Veteran locking himself in a 
bathroom with alcohol and drugs.  The Veteran stated he did 
was not suicidal or homicidal and would consider further 
treatment.  In March 2008, the Veteran was admitted for 
treatment.  At admission, he had "fair personal hygiene and 
grooming, maintains good eye contact. [Veteran] is 
cooperative.  Mild psychomotor agitation.  Speech is normal 
in rate, tone, and volume.  Thought process is logical, and 
goal directed.  Thought content focused on getting help.  No 
delusional thinking noted... is alert and oriented to time, 
place, and person."  His GAF score was 45.  See VA treatment 
records, dated November 2007 to April 2008.

After a review of the relevant evidence of record, the Board 
finds that the Veteran has not met the requirements for a 
disability evaluation higher than a 50 percent.  Although the 
evidence clearly shows that the Veteran is, and has been, 
socially and occupationally impaired by his service-connected 
psychiatric disorder, there is insufficient evidence of 
symptomatology overall that more nearly approximates that 
which warrants the assignment of a 70 percent disability 
rating.  In addition, the Veteran exhibits none of the 
criteria listed for a 100 percent rating.  See 38 C.F.R. § 
4.7.

In this regard, the Veteran does not experience suicidal 
ideation (most of the time), no homicidal ideation, 
obsessional rituals which interfere with routine activities, 
exhibit speech that is intermittently illogical, obscure or 
irrelevant, impaired impulse control or neglect of personal 
appearance and hygiene.  The Veteran has demonstrated good 
eye contact; spontaneous speech; clear, coherent, goal-
directed, and logical thought process; and normal memory.  He 
has been able to maintain appropriate personal hygiene.  
Also, he is oriented to person, time, and place.  He has 
specifically been noted to be free of hallucinations; has 
denied suicidal ideation for the most part, and has always 
denied homicidal ideation.  

Therefore, the Board finds that the Veteran's major 
depressive disorder symptoms do not warrant a rating in 
excess of 50 percent.  Indeed, the Board further finds that, 
since the effective date of service connection, there were no 
distinct periods of time during which the Veteran's 
disability was more than 50 percent disabling.  He is 
accordingly not entitled to receive a "staged" rating.  
Fenderson, supra.

The Board observes that a GAF score as low as 30 has been 
documented, which as noted is indicative of bbehavior 
considerably influenced by delusions or hallucinations or 
serious impairment in communications or judgment or inability 
to function in all areas.  This score, however, does not 
comport with the remainder of the evidence, and in any event, 
and as alluded to above, it is noted that a GAF score is just 
one piece of evidence to review in evaluating the severity of 
a psychiatric disorder.  The Veteran, as noted, has denied 
hallucinations and has not been shown to be unable to 
function in all areas; his judgment has not been described as 
seriously impaired, and he is able to communicate.  

Moreover, in this case, the Veteran has not been frequently 
hospitalized for treatment of his service-connected major 
depressive disorder, nor does the evidence show it has caused 
marked interference with employment.  More importantly, the 
Board finds that the rating criteria to evaluate major 
depressive disorder reasonably describe the Veteran's 
disability level and symptomatology and he has not argued to 
the contrary.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial increased disability rating for 
service-connected major depressive disorder, currently rated 
as 50 percent disabling, is denied.


REMAND

The Veteran and his representative claim that the Veteran is 
entitled to service connection for the residuals of a gunshot 
would to the left leg and an increased evaluation for his 
service-connected headaches.  

The Veteran contends that a gunshot wound sustained to his 
left leg prior to entering service was aggravated during 
service when he fell from a humvee and a hill.  The Board 
notes discrepancies in the record as to when the Veteran 
sustained the gunshot wound to his left leg.  A February 2006 
service treatment record stated he sustained a gunshot wound 
to his left leg while stationed in Korea while another 
February 2006 treatment record from the Louisville, Kentucky 
VA medical center and a June 2007 VA treatment record 
indicates that he reported that it occurred while he was 
stationed in Iraq.  Despite the discrepancy, it is clear that 
the gunshot wound to the Veteran's left leg occurred in June 
2002, prior to entering service.  See Dr. J. E. White private 
treatment records, dated June 2002. 

According to a July 2006 VA examination, the Veteran reported 
he reinjured his left leg when he "jumped out of a humvee 
during a training exercise at Fort Knox [in May 2005]... 
[and] has burning type [of] pain in the bottom of his left 
foot."  The VA examiner opined that the Veteran's left leg 
neuropathy was less likely as not caused by or a result of 
his military service where "the [lateral] aspect of the left 
foot were unchanged from the time of surgery."  See VA 
examination, dated July 2006.

The Veteran was also treated by a private physician, Dr. R. 
S. Brown, after service.  In a December 2006 treatment record 
from Dr. Brown, the Veteran stated "his worse pain is in his 
legs from the [humvee] accident."  In a August 2007 
treatment record, the Veteran stated he was trying to 
exercise and "thinks he hurt his left leg when he 
exercised."  See Dr. R. S. Brown private treatment records, 
dated August 2003 to August 2007.  However, in a January 2007 
letter, Dr. Brown stated that an examination of the Veteran's 
"bilateral lower extremities on December 13, 2006, which did 
reveal a generalized sensory peripheral polyneuropathy.  This 
was a new finding when compared to the study performed on 
August 27, 2003."  See Dr. R. S. Brown letter, dated January 
2007.

Private treatment records from Covenant Family Medicine 
reported the Veteran was treated from chronic left leg pain 
with prescription medication.  There is, however, no 
indication or opinion that his left leg pain was aggravated 
by service. 

Therefore, based on the conflicting evidence of private 
medical examiner's opinion and the VA examiner's opinion on 
whether the residuals of a gunshot wound to the left leg was 
aggravated during service, the Board finds that another VA 
examination and opinion is needed for clarification.  38 
U.S.C.A. §5103A (d). 

The Board also finds that the Veteran's claim for a rating in 
excess of 10 percent for chronic headaches, status post left 
occipital epidural hematoma traumatic brain injury, must be 
remanded as well.  During the course of the appeal, the 
Veteran argued that seizures, along with his headaches, 
resulted from his head injury during service.  While the 
cause of seizures is not at issue, the severity of his 
headaches must be determined.  Therefore, this appeal is also 
remanded to the AMC to determine the degree of disability of 
the Veteran's headaches.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination, conducted by an appropriate 
examiner, to determine whether it is at 
least as likely as not that residuals of a 
left leg gunshot wound has been aggravated 
(permanently worsened) by the service.  The 
VA examiner is asked to comment specifically 
on Dr. R. S. Brown's January 2007 letter.  
Any opinions expressed by the examiner must 
be accompanied by a complete rationale. All 
testing deemed necessary by the examiner 
should be conducted.  A copy of this remand 
in its entirety should be available to the 
examiner.  In addition, the claims file 
should be available for review by the 
examiner in conjunction with the examination 
and this fact should be acknowledged in the 
report.

2.	Schedule the Veteran for VA examination by 
an examiner with the appropriate expertise 
to determine the nature and extent of his 
service-connected headache.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  In addition, the claims file 
should be available for review by the 
examiner in conjunction with the examination 
and this fact should be acknowledged in the 
report.

3.	Thereafter, the AMC should re-adjudicate the 
appellant's claim.  If the benefit sought on 
appeal remains denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


